DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 05/12/21 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent 9,960,181) in view of Stasson et al. (US PGPub 2017/0198393).
Claim 1:  Chi teaches (Fig. 22, 22C) a structure, comprising: metal line structures (86) located over a substrate (8) and laterally spaced apart from each other, wherein each of the metal line structures comprises a planar metallic liner (86A) including a first metal element and a metal line body portion (86B) comprising a second metal element that is different from first metal element (Col. 25, lines 56-65); and low dielectric material portions (265) (Col. 26 lines 45-50) located between neighboring pairs of the metal line structures.  Cui does not teach the low dielectric material portions are made of metal-organic framework (MOF) and comprising metal ions or clusters of the first metal element and organic ligands connected to the metal ions or clusters of the first metal element.  Stasson teaches a semiconductor device using MOF material as a low-k material and comprising metal ions or clusters of the first metal element and organic ligands connected to the metal ions or clusters of the first metal element [0002, 0087, 0148-1052]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a an ILD layer within a semiconductor device (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 2:  Cui teaches (Fig 22C) each of the planar metallic liners has a uniform thickness throughout.  

Claim 4:  Cui teaches (Fig 22C) a lateral offset distance between a sidewall of the first planar metallic liner and a sidewall of the first metal line body portion is one half of a difference between the second width and the first width.  
Claim 5:  Cui teaches (Fig 22C) a first via-level dielectric layer (165) located between the substrate (8) and a horizontal plane including bottom surfaces of the planar metallic liners (86A), wherein the planar metallic liners contact a top surface of the first via-level dielectric layer.  
Claim 13:  Cui teaches the planar metallic liners consist essentially of atoms of the first metal element; and the first metal element is one of titanium, molybdenum, copper, cobalt, zirconium, zinc, manganese, or ruthenium (Col. 25, lines 56-65).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US Patent 9,960,181) in view of Stasson et al. (US PGPub 2017/0198393) as applied to claim 5 above, and further in view of Rabkin et al. (US PGPub 2016/0093635)
Regarding claim 6, as described above, Cui and Stasson substantially read on the invention as claimed, except Cui and Stasson do not teach the first conductive via structures embedded in the first via-level dielectric layer and contacting a bottom surface of a respective one of the planar metallic liners.  Rabkin teaches the first conductive via (68) structures embedded in the first via-level dielectric layer (64) and contacting a bottom surface of a respective one of the planar metallic liners (78) [0066] forming high density interconnects for a memory device [0061].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to 
Claim 4:  Rabkin teaches (Fig. 4) a lateral offset distance between a sidewall of the first planar metallic liner and a sidewall of the first metal line body portion is one half of a difference between the second width and the first width.  
Claim 7:  Rabkin teaches a second via-level dielectric layer (84) located over the metal line structures and embedding second conductive via structures (188) therein [0102].  
Claim 8:  Rabkin teaches a bottommost surface of the second via-level dielectric layer (84) does not contact the first via-level dielectric layer (64), and is vertically spaced from the first via-level dielectric layer by one of the MOF material portions (74) [0094].  
Claim 9:  Rabkin teaches an entirety of a volume located between a neighboring pair of metal line structures and between the first via-level dielectric layer and the second via- level dielectric layer is filled with one of the MOF material portions (Fig. 3E).  
Claim 10: Cui teaches (Fig. 18) second via-level dielectric layer comprises downward-protruding portions (68) that contact sidewalls of the MOF material portions.  
Claim 11:  Rabkin teaches the second via-level dielectric layer contacts portions-53-Atty. Dkt. No. 3590-940 of the top surface of the first via-level dielectric layer.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARAH K SALERNO/Examiner, Art Unit 2814